 



Exhibit 10.11
2006 STOCK INCENTIVE PLAN
FOR KEY EMPLOYEES OF
HCA INC. AND ITS AFFILIATES
1. Purpose of Plan
     The 2006 Stock Incentive Plan for Key Employees of HCA Inc. and its
Affiliates (the “Plan”) is designed:
     (a) to promote the long term financial interests and growth of HCA Inc.
(the “Company”) and its Subsidiaries by attracting and retaining management and
other personnel and key service providers with the training, experience and
ability to enable them to make a substantial contribution to the success of the
Company’s business;
     (b) to motivate management personnel by means of growth-related incentives
to achieve long range goals; and
     (c) to further the alignment of interests of participants with those of the
stockholders of the Company through opportunities for increased stock, or
stock-based ownership in the Company.
2. Definitions
     As used in the Plan, the following words shall have the following meanings:
     (a) “Affiliate” means with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Change in Control” means in one or more of a series of transactions
(i) the transfer or sale of all or substantially all of the assets of the
Company (or any direct or indirect parent of the Company) to an Unaffiliated
Person (as defined below); (ii) a merger, consolidation, recapitalization or
reorganization of the Company (or any direct or indirect parent of the Company)
with or into another Unaffiliated Person, or a transfer or sale of the voting
stock of the Company (or any direct or indirect parent of the Company), an
Investor, or any Affiliate of any of the Investors to an Unaffiliated Person, in
any such event that results in more than 50% of the common stock of the Company
(or any direct or indirect parent of the Company) or the resulting company being
held by an Unaffiliated Person; or (iii) a merger, consolidation,
recapitalization or reorganization of the Company (or any direct or indirect
parent of the Company) with or into another Unaffiliated Person, or a transfer
or sale by the Company (or any direct or indirect parent of the Company), an
Investor or any Affiliate of any of the Investors, in any such event after which
the Investors and their Affiliates (x) collectively own less than 15% of the
Common Stock of and (y) collectively have the ability to appoint less than 50%
of the directors to the Board (or any resulting company after a merger). For
purposes of this definition, the term “Unaffiliated Person” means a Person or
Group who is not an Investor, an Affiliate of any of the Investors or an entity
in which any Investor holds, directly or indirectly, a majority of the economic
interest in such entity.

 



--------------------------------------------------------------------------------



 



     (d) “Code” means the United States Internal Revenue Code of 1986, as
amended.
     (e) “Committee” means the Compensation Committee of the Board (or, if no
such committee is appointed, the Board).
     (f) “Common Stock” or “Share” means the common stock, par value $0.01 per
share, of the Company, which may be authorized but unissued, or issued and
reacquired.
     (g) “Employee” means a person, including an officer, in the regular
employment of the Company or any other Service Recipient who, in the opinion of
the Committee, is, or is expected to have involvement in the management, growth
or protection of some part or all of the business of the Company or any other
Service Recipient.
     (h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (i) “Fair Market Value” means, on a per Share basis, the fair market value
of the Common Stock on any given date, as determined reasonably and in good
faith by the Board after consultation with the Chief Executive Officer of the
Company.
     (j) “Grant” means an award made to a Participant pursuant to the Plan and
described in Section 5, including, without limitation, an award of a Stock
Option, Stock Appreciation Right, Other Stock-Based Award or Dividend Equivalent
Right (as such terms are defined in Section 5), or any combination of the
foregoing.
     (k) “Grant Agreement” means an agreement between the Company and a
Participant that sets forth the terms, conditions and limitations applicable to
a Grant.
     (l) “Group” means “group,” as such term is used for purposes of Section
13(d) or 14(d) of the Exchange Act.
     (m) “Investors” means, collectively, Bain Capital Fund IX, L.P., KKR
Millennium Fund, L.P., and ML Global Private Equity Fund, L.P.
     (n) “Management Stockholder’s Agreement” shall mean that certain Management
Stockholder’s Agreement between the applicable Participant and the Company.
     (o) “Participant” means an Employee, non-employee member of the Board,
consultant or other person having a service relationship with the Company or any
other Service Recipient, to whom one or more Grants have been made and remain
outstanding.
     (p) “Person” means “person,” as such term is used for purposes of Section
13(d) or 14(d) of the Exchange Act.
     (q) “Public Offering” means any registered public offering of the Common
Stock on the New York Stock Exchange or the Nasdaq National Market or other
nationally recognized stock exchange or listing system.

2



--------------------------------------------------------------------------------



 



     (r) “Sale Participation Agreement” shall mean that certain Sale
Participation Agreement between the applicable Participant and Hercules Holdings
II, LLC.
     (s) “Service Recipient” shall mean, the Company, any Subsidiary of the
Company, or any Affiliate of the Company that satisfies the definition of
“service recipient” within the meaning of Proposed Treasury
Regulation Section 1.409A-1(g) (or any successor regulation), with respect to
which the person is a “service provider” (within the meaning of Proposed
Treasury Regulation Section 1.409A-1(f) (or any successor regulation).
     (t) “Subsidiary” means any corporation or other entity in an unbroken chain
of corporations or other entities beginning with the Company if each of the
corporations or other entities, or group of commonly controlled corporations or
other entities, other than the last corporation or other entity in the unbroken
chain then owns stock or other equity interests possessing 50% or more of the
total combined voting power of all classes of stock or other equity interests in
one of the other corporations or other entities in such chain.
3. Administration of Plan
     (a) The Plan shall be administered by the Committee. The Committee may
adopt its own rules of procedure, and action of a majority of the members of the
Committee taken at a meeting, or action taken without a meeting by unanimous
written consent, shall constitute action by the Committee. The Committee shall
have the power and authority to administer, construe and interpret the Plan, to
make rules for carrying it out and to make changes in such rules. Any such
interpretations, rules, and administration shall be consistent with the basic
purposes of the Plan.
     (b) The Committee may delegate to the Chief Executive Officer and to other
senior officers of the Company its duties under the Plan, subject to applicable
law and such conditions and limitations as the Committee shall prescribe, except
that only the Committee may designate and make Grants to Participants.
     (c) The Committee may employ counsel, consultants, accountants, appraisers,
brokers or other persons. The Committee, the Company, and the officers and
directors of the Company shall be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon all Participants, the Company and all other interested persons. No member
of the Committee, nor employee or representative of the Company shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Grants, and all such members of the
Committee, employees and representatives shall be fully protected and
indemnified to the greatest extent permitted by applicable law by the Company
with respect to any such action, determination or interpretation.
4. Eligibility
     The Committee may from time to time make Grants under the Plan to such
Employees, or other persons having a relationship with Company or any other
Service Recipient, and in such form and having such terms, conditions and
limitations as the Committee may determine. The terms, conditions and
limitations of each Grant under the Plan shall be set forth in a Grant

3



--------------------------------------------------------------------------------



 



Agreement, in a form approved by the Committee, consistent, however, with the
terms of the Plan; provided, however, that such Grant Agreement shall contain
provisions dealing with the treatment of Grants in the event of the termination
of employment or other service relationship, death or disability of a
Participant, and may also include provisions concerning the treatment of Grants
in the event of a Change in Control of the Company.
5. Grants
     From time to time, the Committee will determine the forms and amounts of
Grants for Participants. Such Grants may take the following forms in the
Committee’s sole discretion:
     (a) Stock Options — These are options to purchase Common Stock (“Stock
Options”). At the time of Grant the Committee shall determine, and shall include
in the Grant Agreement or other Plan rules, the option exercise period, the
option exercise price, vesting requirements, and such other terms, conditions or
restrictions on the grant or exercise of the option as the Committee deems
appropriate including, without limitation, the right to receive dividend
equivalent payments on vested options. Notwithstanding the foregoing, the
exercise price per Share of a Stock Option shall in no event be less than the
Fair Market Value on the date the Stock Option is granted (subject to later
adjustment pursuant to Section 8 hereof). In addition to other restrictions
contained in the Plan, a Stock Option granted under this Section 5(a) may not be
exercised more than 10 years after the date it is granted. Payment of the Stock
Option exercise price shall be made (i) in cash, (ii) with the consent of the
Committee, in Shares (any such Shares valued at Fair Market Value on the date of
exercise) that the Participant has held for at least six months (or such other
period of time as may be required by the Company’s accountants), (iii) through
the withholding of Shares (any such Shares valued at Fair Market Value on the
date of exercise) otherwise issuable upon the exercise of the Stock Option in a
manner that is compliant with applicable law, or (iv) a combination of the
foregoing methods, in each such case in accordance with the terms of the Plan,
the Grant Agreement and of any applicable guidelines of the Committee in effect
at the time.
     (b) Stock Appreciation Rights — The Committee may grant “Stock Appreciation
Rights” (as hereinafter defined) independent of, or in connection with, the
grant of a Stock Option or a portion thereof. Each Stock Appreciation Right
shall be subject to such other terms as the Committee may determine. The
exercise price per Share of a Stock Appreciation Right shall in no event be less
than the Fair Market Value on the date the Stock Appreciation Right is granted.
Each “Stock Appreciation Right” granted independent of a Stock Option shall be
defined as a right of a Participant, upon exercise of such Stock Appreciation
Right, to receive an amount equal to the product of (i) the excess of (A) the
Fair Market Value on the exercise date of one Share over (B) the exercise price
per Share of such Stock Appreciation Right, multiplied by (ii) the number of
Shares covered by the Stock Appreciation Right. Payment of the Stock
Appreciation Right shall be made in Shares or in cash, or partly in Shares and
partly in cash (any such Shares valued at the Fair Market Value on the date of
the payment), all as shall be determined by the Committee.
     (c) Other Stock-Based Awards — The Committee may grant or sell awards of
Shares, awards of restricted Shares and awards that are valued in whole or in
part by reference to, or are otherwise based on the Fair Market Value of, Shares
(including, without limitation, restricted stock units). Such “Other Stock-Based
Awards” shall be in such form, and dependent on such conditions, as the
Committee may determine, including, without limitation, the right to receive, or

4



--------------------------------------------------------------------------------



 



vest with respect to, one or more Shares (or the equivalent cash value of such
Shares) upon the completion of a specified period of service, the occurrence of
an event and/or the attainment of performance objectives. Other Stock-Based
Awards may be granted alone or in addition to any other Grants under the Plan.
Subject to the provisions of the Plan, the Committee shall determine to whom and
when Other Stock-Based Awards will be made, the number of Shares to be awarded
under (or otherwise related to) such Other Stock-Based Awards; whether such
Other Stock-Based Awards shall be settled in cash, Shares or a combination of
cash and Shares; and all other terms and conditions of such awards (including,
without limitation, the vesting provisions thereof and provisions ensuring that
all Shares so awarded and issued shall be fully paid and non-assessable).
     (d) Dividend Equivalent Rights — The Committee may grant Dividend
Equivalent Rights either alone or in connection with the grant of a Stock Option
or SAR. A “Dividend Equivalent Right” shall be the right to receive a payment in
respect of one Share (whether or not subject to a Stock Option) equal to the
amount of any dividend paid in respect of one Share held by a shareholder in the
Company. Each Dividend Equivalent Right shall be subject to such terms as the
Committee may determine.
6. Limitations and Conditions
     (a) The number of Shares available for Grants under this Plan shall be 10%
of the fully diluted equity of the Company as of the Closing Date, subject to
adjustment as provided for in Sections 8 and 9, unless restricted by applicable
law. Shares related to Grants that are forfeited, terminated, canceled, expire
unexercised, withheld to satisfy tax withholding obligations, or are repurchased
by the Company shall immediately become available for new Grants.
     (b) No Grants shall be made under the Plan beyond ten years after
November 17, 2006, the effective date of the Plan (the “Effective Date”), but
the terms of Grants made on or before the expiration of the Plan may extend
beyond such expiration. At the time a Grant is made or amended or the terms or
conditions of a Grant are changed in accordance with the terms of the Plan or
the Grant Agreement, the Committee may provide for limitations or conditions on
such Grant.
     (c) Nothing contained herein shall affect the right of the Company or any
other Service Recipient to terminate any Participant’s employment or other
service relationship at any time or for any reason.
     (d) Other than as specifically provided in the Management Stockholder’s
Agreement or Sale Participation Agreement, no benefit under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to do so shall be void. No such
benefit shall, prior to receipt thereof by the Participant, be in any manner
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of the Participant.
     (e) Participants shall not be, and shall not have any of the rights or
privileges of, stockholders of the Company in respect of any Shares purchasable
in connection with any Grant unless and until certificates representing any such
Shares have been issued by the Company to

5



--------------------------------------------------------------------------------



 



such Participants (or book entry representing such Shares has been made and such
Shares have been deposited with the appropriate registered book-entry
custodian).
     (f) No election as to benefits or exercise of any Grant may be made during
a Participant’s lifetime by anyone other than the Participant except by a legal
representative appointed for or by the Participant.
     (g) Absent express provisions to the contrary, any Grant under this Plan
shall not be deemed compensation for purposes of computing benefits or
contributions under any retirement or severance plan of the Company or other
Service Recipient and shall not affect any benefits under any other benefit plan
of any kind now or subsequently in effect under which the availability or amount
of benefits is related to level of compensation. This Plan is not a “Retirement
Plan” or “Welfare Plan” under the Employee Retirement Income Security Act of
1974, as amended.
     (h) Unless the Committee determines otherwise, no benefit or promise under
the Plan shall be secured by any specific assets of the Company or any other
Service Recipient, nor shall any assets of the Company or any other Service
Recipient be designated as attributable or allocated to the satisfaction of the
Company’s obligations under the Plan.
7. Transfers and Leaves of Absence
     For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment without an intervening period of
separation among the Company and any other Service Recipient shall not be deemed
a termination of employment, and (b) a Participant who is granted in writing a
leave of absence or who is entitled to a statutory leave of absence shall be
deemed to have remained in the employ of the Company (and other Service
Recipient) during such leave of absence.
8. Adjustments
     In the event after the Effective Date, any Share dividend, Share split,
extraordinary distribution, reorganization, recapitalization, merger,
consolidation, spin-off, combination, combination or transaction or exchange of
Shares or other corporate change, or any distribution to Shareholders other than
regular cash dividends, or any transaction similar to any of the foregoing, the
Committee in its sole discretion and without liability to any person shall make
such substitution or adjustment, if any, as it deems to be equitable, as to
(a) the number and kind of shares subject to the Plan and available for or
covered by Grants and (b) share prices related to outstanding Grants (including,
without limitation, the exercise price of Stock Options), and shall make such
other revisions to outstanding Grants as it deems, in good faith, are equitably
required.
9. Change in Control
     In the event of a Change in Control: (a) if determined by the Committee in
the applicable Grant Agreement or otherwise determined by the Committee in its
sole discretion, any outstanding Grants then held by Participants which are
unexercisable or otherwise unvested or subject to lapse restrictions may
automatically be deemed exercisable or otherwise vested or no longer subject to
lapse restrictions, as the case may be, as of immediately prior to such Change
in Control and (b) the

6



--------------------------------------------------------------------------------



 



Committee may, to the extent determined by the Committee to be permitted under
Section 409A of the Code, but shall not be obligated to: (i) cancel such awards
for fair value (as determined in the sole discretion of the Committee) which, in
the case of Stock Options and Stock Appreciation Rights, may equal the excess,
if any, of the value of the consideration to be paid in the Change in Control
transaction to holders of the same number of Shares subject to such Stock
Options or Stock Appreciation Rights (or, if no consideration is paid in any
such transaction, the Fair Market Value of the Shares subject to such Stock
Options or Stock Appreciation Rights) over the aggregate option price of such
Stock Options or the aggregate exercise price of such Stock Appreciation Rights,
as the case may be; (ii) provide for the issuance of substitute awards that will
substantially preserve the otherwise applicable terms of any affected Grants
previously granted hereunder, as determined by the Committee in its sole
discretion; or (iii) provide that for a period of at least 15 days prior to the
Change in Control, any Stock Options or Stock Appreciation Rights shall be
exercisable as to all Shares subject thereto and that upon the occurrence of the
Change in Control, such Stock Options or Stock Appreciation Rights shall
terminate and be of no further force and effect: provided, however, that subpart
(b) shall not apply to a “Change in Control” under clause (iii) of such
definition that occurs due to a gradual sell down of voting stock of the Company
by the Investors or their Affiliates.
10. Amendment and Termination
     (a) The Committee shall have the authority to make such amendments to any
terms and conditions applicable to outstanding Grants as are consistent with
this Plan, provided that no amendment may modify Grants that disadvantages
Participants in more than a de minimis way but less than a material way without
approval by a majority of affected Participants; and provided, further, that no
such action shall modify any Grant in a manner that materially disadvantages a
Participant with respect to any outstanding Grants, other than pursuant to
Section 8 or 9 hereof, without the Participant’s consent, except as such
modification is provided for or contemplated in the terms of the Grant or this
Plan.
     (b) The Board may amend, suspend or terminate the Plan, except that no such
action, other than an action under Section 8 or 9 hereof, may be taken which
would, without stockholder approval, increase the aggregate number of Shares
available for Grants under the Plan, decrease the price of outstanding Grants,
change the requirements relating to the Committee, extend the term of the Plan.
However, no amendment, suspension or termination of the Plan may disadvantage
Participants in more than a de minimis way but less than a material way without
approval by a majority of affected Participants, and no such action shall
materially disadvantage a Participant with respect to any outstanding Grants,
other than pursuant to Section 8 or 9 hereof, without the Participant’s consent,
except as otherwise contemplated in the terms of the Grant or the Plan.
     (c) This Plan is intended to comply with Section 409A of the Code and will
be interpreted in a manner intended to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Participant’s termination of employment with any Service Recipient the
Participant is a “specified employee” as defined in Section 409A of the Code,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of service is necessary in
order to prevent the imposition

7



--------------------------------------------------------------------------------



 



of any accelerated or additional tax under Section 409A of the Code, then the
Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Participant) until the date that is six
months following the Participant’s termination of employment with all Service
Recipients (or the earliest date as is permitted under Section 409A of the Code)
and (ii) if any other payments of money or other benefits due to the Participant
hereunder would cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred, if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, reasonably determined by the Board in
consultation with the Participant, that does not cause such an accelerated or
additional tax or result in an additional cost to the Company (without any
reduction in such payments or benefits ultimately paid or provided to the
Participant).
11. Governing Law; International Participants
     (a) This Plan shall be governed by and construed in accordance with the
laws of Delaware applicable therein.
     (b) With respect to Participants who reside or work outside the United
States of America, the Committee may, in its sole discretion, amend the terms of
the Plan or awards with respect to such Participants in order to conform such
terms with the requirements of local law or to obtain more favorable tax or
other treatment for a Participant, the Company or any other Service Recipient.
12. Withholding Taxes
     The Company shall have the right to deduct from any payment made under the
Plan any federal, state or local income or other taxes required by law to be
withheld with respect to such payment. It shall be a condition to the obligation
of the Company to deliver Shares upon the exercise of a Stock Option that the
Participant pays to the Company such amount as may be requested by the Company
for the purpose of satisfying any liability for such withholding taxes;
provided, however, that a Participant may satisfy the minimum amount of such
taxes due upon exercise of any Stock Option through the withholding of Shares
(valued at Fair Market Value on the date of exercise) otherwise issuable upon
the exercise of such Stock Option.
13. Effective Date and Termination Dates
     The Plan shall be effective on November 17, 2006 and shall terminate ten
years later, subject to earlier termination by the Board pursuant to Section 10.

8